Citation Nr: 1101662	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served in the U.S. Navy from June 1960 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia granted service connection for bilateral hearing 
loss (0%, effective from August 10, 2005) and denied service 
connection for bilateral knee and lumbar spine disabilities.  The 
Veteran appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

In October 2010, the Veteran testified at a hearing conducted at 
the RO before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A copy of the transcript of that 
hearing has been associated with the claims file.  

Further review of the claims folder indicates that, by an April 
2008 rating action, the RO granted service connection for 
diabetes mellitus with nephropathy (20%, effective from 
August 10, 2005).  In a letter dated several days later in April 
2008, the RO notified the Veteran of that decision.  The Veteran 
did not express disagreement with the rating, or effective date, 
assigned to his diabetes within one year of notice of that 
determination.  Accordingly, the April 2008 decision is final.  
Rather, in a May 2009 statement, the Veteran raised a new claim 
for an increased rating for his service-connected diabetes 
mellitus with nephropathy.  As this new increased rating claim 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ), the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.   
For the reasons set forth below, the current appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

Lumbar Spine

The Veteran contends that he currently suffers from a lumbar 
spine disability as a result of injuries which occurred when he 
was in the military.  The Veteran's DD 214 reflects that his 
military occupational specialty (MOS) was that of an aircraft 
mechanic.  During his October 2010, he provided credible 
testimony outlining how he injured his back and knees in service.  
With respect to his back, he testified that, while on active duty 
at Dobbins Air Force Base, he drove a tractor trailer rig for 
several weeks and was forced to sit on a hard seat with no 
cushions or springs.  According to the Veteran, his nerves were 
damaged as a result of the constant pounding on these seats, and 
he had a "knot as big as [his] fist on the base of [his] spine" 
after returning from this trip.  See October 2010 Hearing 
Transcript, p. 5.  The Veteran further states that he constantly 
hurt his back while working around airplanes and received various 
methods of heat treatment for these injuries.  

Service treatment records indicate that the Veteran was treated 
for continuous back pain, as well as swelling and redness in his 
mid-lumbar area in December 1964.  Upon physical examination, the 
treatment provider noted that the Veteran had "point tenderness 
over L3-4 and L4-5 interspaces."  In April 1965, the Veteran was 
seen at sick call with complaints of a sore back and it was noted 
that he had suffered a blow to the mid-lumbar area, possibly as a 
result of being struck against an airplane wing.  The X-ray of 
his spine revealed no injuries.  The remainder of the Veteran's 
records is clear for any complaints, treatment or diagnosis of a 
spine disability and the clinical evaluation of his spine was 
shown to be normal on the November 1967 separation examination 
report.  

The Veteran also submitted a letter from his former wife, dated 
in September 2005, in which she states that she was married to 
the Veteran from November 1963 until November 1978 and that, 
while she could not remember the date of his injury, she recalled 
the Veteran returning from "Mourvers" with complaints of back 
pain.  She further wrote that upon looking at his back, the 
Veteran had a noticeable knot on his spine.  See Statement of 
J.S., dated September 2005.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that he was injured in service and has suffered pain in his back 
since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  In addition, based on the evidence 
submitted and testimony provided in support of his claim, the 
Board finds the Veteran credible with respect to his assertions.  

The record reflects that a Magnetic Resonance Imaging (MRI) was 
conducted on the Veteran's lumbar spine in June 2004 by Dr. R.R., 
the impression of which reflected degenerative disc disease (DDD) 
at the L3-4 and L4-5 region with a Schmorl's node in the superior 
end-plate of L4.  The MRI results also showed "[m]ild broad-
based disc bulges at L3-4, L4-5, and L5-S1 levels, with slight 
deformity of the ventral aspect of the thecal sac at these 
levels."  

In July 2006, the Veteran was seen by Dr. R.R. for a reevaluation 
of his chronic medical conditions, to include his back.  
According to Dr. R.R.'s report, the Veteran attributed his spinal 
condition to his military service.  Specifically, the Veteran 
claimed that he "accidentally struck in to the fusel lodge while 
working on a plane" in service, and suffered blunt trauma to his 
mid and lower back.  The physician also noted the Veteran's 
complaints of intermittent back pain since this time as well as 
his symptoms of radiculitis.  Based on Dr. R.R.'s assessment, the 
Veteran has DDD of the lumbar spine which has been "exacerbated 
by injury during the war."  In an August 2006 statement, Dr. 
R.R. notes that the Veteran was originally diagnosed with a back 
condition in 2004, and while one cannot say precisely how long 
this condition existed prior to the date of diagnosis, "it is 
well known that this type of disability can be present for years 
prior to becoming symptomatic."  Dr. R.R. concluded that the 
Veteran's back condition could have as likely as not been caused 
or aggravated by his active duty service time.  

While this opinion suggests a possibility of a link between the 
Veteran's service-connected injury and his current condition, it 
does not provide a strong link relating the Veteran's service-
connected injury to his current back condition.  It is well 
established that medical opinions that are speculative, general, 
or inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible" and "it is within the realm of medical possibility" too 
speculative to establish medical nexus); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (medical opinion expressed only in terms such as 
"could have been" is not sufficient to reopen a claim of service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran may have 
been having some symptoms of his multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative).  

The duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R § 3.159 
(2010).  VA has a duty to obtain an adequate medical examination 
when the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with service 
or a service-connected disability; and insufficient evidence to 
decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Furthermore, if VA undertakes to provide a medical examination, 
the Board must ensure that such examination is adequate.  See 
Barr v. Nicholson, 21 Vet. 303, 311 (2007).  

Under the circumstances presented in this case, the Board finds 
that the Veteran has met the test established in McLendon.  As 
discussed above, the Board has determined that the statements of 
the Veteran to the effect that he was injured in service and has 
suffered from chronic back pain since service are competent and 
credible.  His medical treatment records indicate he has a 
current diagnosis of a back disability and that he has submitted 
evidence suggestive of a nexus between his current disability and 
an in-service injury.  Therefore, another medical examination is 
necessary to determine whether the Veteran's current back 
disability is related to an in-service cause.  

Also, during his hearing, the Veteran indicated that he received 
back treatment from his private physician, as well as at various 
private medical treatment facilities since 2002.  VA has an 
obligation under the Veterans Claims Assistance Act of 2000 to 
make a reasonable effort to obtain identified private treatment 
records.  See 38 C.F.R. § 3.159(c)(1) (2010).  As this matter is 
being returned for further development, an effort should be made 
to obtain records of any current back treatment that the Veteran 
may have received from these private physicians and medical 
facilities.

Bilateral Knee

The Veteran also maintains to have injured his knees in service.  
During the October 2010 hearing, the Veteran testified that he 
hurt his knees a number of times while on active duty.  He 
explained that the airplanes on which he worked had "chain tie-
downs," and as a result, he would constantly trip over the chain 
and fall to his knees, or strike his knees against the chain 
while working on these planes at night.  The Veteran also added 
that, upon first entering the Navy, his assignment was to scrub 
aluminum deck plates in the engine rooms, and he was required to 
be on his hands and knees while doing so, which further 
contributed to his knee pain.  See October 2010 Hearing 
Transcript, pp. 13-14.  The Veteran maintains to have experienced 
occasional yet continuous pain in his knees, specifically his 
right knee, since his separation from service.  

According to service treatment records, a June 1966 clinical 
record reflects that the Veteran was seen at sick call with 
complaints of a sore right knee.  The treatment provider 
indicated that the Veteran had a "truck knee," and the 
recommended course of treatment was the application of heat to 
the injured area and quad exercises.  Given the nature of the 
Veteran's condition and its observable symptoms, the Board finds 
that the Veteran is competent to report that he was injured in 
service and has suffered pain in his knees since service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based 
on the evidence submitted and testimony provided in support of 
his claim, the Board finds the Veteran credible with respect to 
his assertions.  

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for a 
bilateral knee condition.  Other than the April 1966 sick call 
note, the service treatment records are negative for any 
complaints, treatment, or diagnosis of a knee condition, and the 
clinical evaluation of the Veteran's lower extremities was shown 
to be normal on his November 1967 report of medical examination.  
In addition, the Veteran has not submitted or identified any 
post-service medical evidence or treatment records documenting 
complaints, treatment, or a diagnosis of a bilateral knee 
condition.  

However, under the circumstances presented in this case, the 
Board finds that the Veteran has met the test established in 
McLendon.  As discussed above, the Board has determined that the 
statements of the Veteran to the effect that he was injured in 
service and has suffered from chronic pain and discomfort in 
knees are competent and credible and his service treatment 
records provides evidence establishing that an injury occurred in 
service.  Therefore, a medical examination is necessary to 
determine 1) whether the Veteran currently suffers from a current 
knee condition, either bilateral or unilateral; and if so 2) 
whether the Veteran's knee condition is related to an in-service 
cause.  

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling.  His last VA 
audiological examination was conducted in June 2006.  During his 
October 2010 hearing, the Veteran indicated that his hearing had 
worsened since his last VA examination and that he needed another 
test.  The Board does acknowledge that it has been over four 
years since his last examination.  Generally, when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Therefore, the Board finds that a VA examination is 
necessary to assess the current severity and manifestations of 
the Veteran's service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran 
provide the names and addresses for: (a) 
his private physician(s) at Kaiser 
Permanente located in Kennesaw, Georgia; 
(2) his chiropractor at Lake City 
Chiropractic located in Acworth, Georgia; 
and (c) Dr. R.R., located in Cartersville, 
Georgia.  After acquiring this 
information, the RO should instruct the 
Veteran to complete releases authorizing 
VA to request his private medical records 
from these three medical treatment 
facilities.  

After securing the appropriate release 
forms from the Veteran, the AMC/RO should 
attempt to obtain these private treatment 
records.  If any records are not obtained, 
the AMC/RO must inform the Veteran and 
provide him an opportunity to submit the 
records.  

2.  Then, accord the Veteran an 
appropriate VA examination to determine 
the nature and etiology of any low back 
disorder that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  

The examiner is required to review all 
pertinent service treatment records, and 
private treatment records.  The examiner's 
review of the Veteran's claims folder in 
conjunction with the evaluation should be 
annotated in the examination report.  All 
indicated tests should be performed and 
the findings reported in detail.  The 
examiner should specifically take into 
consideration the July 2006 private 
treatment report and August 2006 opinion 
issued by Dr. R.R. 

The examiner should then provide an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
any current low back disorder had its 
onset in service or otherwise is causally 
or etiologically related to a disease or 
injury incurred in active service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  Also, the Veteran should be accorded 
an appropriate VA examination to determine 
the nature and etiology of any current 
knee disability (bilateral or unilateral) 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  

The examiner is required to review all 
pertinent service treatment records, and 
VA and private treatment records.  The 
examiner's review of the Veteran's claims 
folder in conjunction with the evaluation 
should be annotated in the examination 
report.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to the 
following:

a.	Specify the nature of any current 
knee condition (bilateral or 
unilateral), and provide diagnoses 
for all identified disabilities.  

b.	The likelihood (likely, unlikely, or 
atleast as likely as not) that any of 
the diagnosed conditions had its 
onset in service or otherwise is 
causally or etiologically related to 
a disease or injury incurred in 
active service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
      
4.  In addition, the Veteran should be 
afforded a VA audiological examination to 
ascertain the severity and manifestations 
of his bilateral hearing loss.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, including the Maryland CNC test 
and a puretone audiometry test.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's bilateral hearing loss.  

A complete rationale for all opinions 
expressed must be provided.  

5.  Following completion of the above, 
re-adjudicate the issues of entitlement to 
an initial compensable disability rating 
for the service-connected bilateral 
hearing loss and entitlement to service 
connection for a lumbar spine disability 
and a bilateral knee disability.  If the 
decisions remain in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


